DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and Y in the reply filed on November 18, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 8,858,510 to Karlsson (Karlsson).
Regarding claim 1, Karlsson teaches an injection end for a safety syringe, the injection end comprising: a needle base (20; Col 5 ln. 35-38); an injection needle (26; Col. 5 ln. 35), fixed to the needle base; and a needle guard assembly (64, 70), connected to the needle base (Col. 5 ln. 35-38), the needle guard assembly comprising a protective casing (64)  and a spring (70), wherein a first terminal of the spring is connected to the needle base (connected via element 34) and a second terminal of the spring is connected to the protective casing (Col. 7 ln. 57-60).

Regarding claim 7, Karlsson teaches wherein a bottom portion of the needle base is provided with a screw thread buckle (14), so that the injection end is detachably connected to a liquid storage device (Col. 5 ln. 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of U.S. Publication No. 2016/0089501 to Soerensen (Sorenson).

Regarding claim 8, Karlsson teaches an injection end for a safety syringe, the injection end comprising: a needle base (20; Col 5 ln. 35-38); an injection needle (26; Col. 5 ln. 35), fixed to the needle base; and a needle guard assembly (64, 70), 
Sorensen teaches the use of a liquid storage sleeve (10; 0042) eing on an outer surface of the liquid storage container and a base (0042) being detachably connected to the liquid storage device.
It would have been obvious to one of ordinary skill in the art at the time of filing to have included included the sleeve and base of Sorensen with the device of Karlsson in order to allow the user to change the medicament cartridge when it is depleted after use.  
Regarding claim 12,  Karlsson in view of Sorensen teach the claim limitations of claim 8, where Karlsson teaches wherein the protective casing is further provided with a locking structure (44, 62; Col. 7 ln. 15-30) and a first limiting groove (46d; Col. 7 ln. 15-30)), and the locking structure further comprises a first locking groove (44, Col. 7 ln. 15-30) and a second locking groove (62; Col. 7 ln. 15-30); and an outer surface of the needle base (74; Col. 8 ln. 25-33) is disposed with a convex structure matched with the first limiting groove, the first locking groove, and the second locking groove (Col. 7 ln. 15-30).  

Regarding claim 15, Karlsson in view of Sorensen teaches the claim limitations of claim 8, where Karlsson teaches a screw thread matched to the screw thread buckle, disposed on an upper portion of the liquid storage container (Col. 6 ln. 35-39), configured to achieve a detachable connection between Page 5 of 11the injection end and the liquid storage device (Col. 6 ln. 35-39); and Sorensen teaches a piston (0014), disposed in a bottom portion of the liquid storage container, wherein the piston is slidablely moving inside the liquid storage container by an external force (0014).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the piston of Sorensen with the device of Karlsson in order to allow the user to deliver medicament during use.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Soerensen and U.S. Publication No. 2007/0112310 to Lavi (Lavi).
Regarding claim 16, Karlsson in view of Sorensen teaches the claim limitations of claim 8, where Sorensen teaches and a clamping protrusion, disposed at a bottom portion of the liquid storage sleeve, configured to detachably connect with the base (0058) but fail to teach the liquid storage sleeve further comprises: a visible window and a scale line, disposed on an outer surface of the liquid storage sleeve, allowing a user to observe a solvent dose inside the liquid storage container.

It would have been obvious to one of ordinary skill in the art at the time of filing to have included the window and scale line of Lavi in order to allow the user to see the contents before and after delivery (0170).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Sorensen and U.S. Publication No. 2020/0038593 to Keller (Keller)
Regarding claim 17, Karlsson in view of Sorensen teach the claim limitations of claim 8 where Keller teaches  a driving device (0057), configured to drive the liquid storage container for injection, comprising: a power unit (0016); and a transmission unit (7; 0049), electrically connected to the power unit; a microprocessor (3, 0051, 0054), configured to control the driving device; an energy storage component (0052), configured to provide energy to the microprocessor and the driving device; and an energy converter (0051), configured to convert mechanical energy into electrical energy, and transmit the electrical energy to the energy storage component; wherein the power unit, the energy storage component, the energy converter, and the microprocessor constitute an electronically-controlled component, mounted in an electronically-controlled component housing (0057); wherein the electronically-controlled component housing is fixedly connected to Page 6 of 11the base (0057).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the driving device of Keller with the device of Karlsson and Sorensen in order to allow the user to self administer the medicament for use (0043, 0048).
s 2-4, 9-11, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783